DETAILED ACTION
An amendment was received and entered on 8/18/2022.
Claims 1-12 remain pending.
Claims 1, 11, and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/27/2022.
Claims 2-10 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
In the amendment filed 8/18/2022, independent claim 2 was amended to recite “a CRISPR-Cas9 complex”.  This phrase does not occur in the specification as filed, instead the specification refers to a Cas9 polynucleotide sequence (see e.g. page 1, lines 33-34). Those of skill in the art understood the phrase to refer to a complex of a CRISPR guide RNA and a Cas9 polypeptide.  See e.g. Mekler et al (Nucl. Acids Res. 44(6): 2837-2845, 3-2016) and Konerman et al (Nature 517, 583–588 (2015)) each of which disclose the phrase in their respective abstracts, and which subsequently make clear that it refers to a complex comprising a Cas9 protein and a guide RNA. Absent any definition in the specification, the phrase is interpreted as including such a complex.  The specification as filed provides no support for a nucleic acid delivery system comprising a CRISPR-Cas9 polypeptide complex, therefore the clams recite new matter.
Claim 4 was previously rejected as indefinite in its recitation of “the donor corrected nucleic acid is siRNA”. In the amendment filed 8/18/2022, claim 4 was amended to recite “the donor [[corrected]] nucleic acid is siRNA”. The specification as filed provides no support for this phrase or the concept of a donor nucleic acid that is an siRNA and that is capable of correcting a mutation in a target sequence, as required by the claim. Accordingly the claim recites new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwank et al (Cell Stem Cell 13: 653–658, 2013, of record, Supplemental Information newly supplied) in view of Jiang et al (J. Gene Med. 8: 477-487, 2006).
Schwank taught a method for correcting an F508 CFTR mutation in cells using an expression vector encoding a pair of guide RNAs for inducing Cas-9 mediated cleavage of mutant CFTR in a cell, an expression vector for Cas9, and a donor nucleic acid for correction of the mutation by homologous recombination. The nucleic acids were delivered as complexes to cationic lipids (Lipofectamine 2000). See abstract, Fig. 1E, Fig. S1 and Supplemental Information under “Organoid Transfection” and “Vector Construction” at pages 5 and 6. The vector encoding the gRNAs is considered to comprise “guide sequence capable of hybridizing to a target sequence in a eukaryotic cell”.
Schwank did not teach a polymeric carrier, wherein the polymeric carrier comprises polyethylene glycol (PEG) bound to a chitosan or and oligo-chitosan backbone. 
Jiang taught a nucleic acid delivery system for DNA comprising charge-condensed complexes of plasmid DNA and polyethylene glycol (PEG)-grafted chitosan (chitosan-g-PEG). Chitosan-g-PEG prevented the degradation of DNA in the presence of serum and bile, and provided safe transfection of liver cells in vitro and in vivo. See abstract, and first paragraph, and paragraph bridging columns, on page 481. Jiang exemplified N/P ratios from 0.25 to 8. See Figs. 1, 2(a), 2(b), and 3. Jiang exemplified mean particle sizes of about 147 nm to about 235 nm, depending on the N/P ratio (Fig. 2(a)).
It would have been obvious to one of ordinary skill in the art  at the time of the invention to have used the system of Jiang to form an electrostatic complex with the nucleic acids of Schwank.  Doing so would have been no more than the simple substitution of one known element (the DNA-binding chitosan-g-PEG system of Jiang) for another (the cationic lipids of Schwank) to obtain predictable results.  See MPEP 2143(I)(B). One would have had a reasonable expectation of success because the nucleic acids of Schwank were similar in structure to those of Jiang (i.e. plasmid DNAs), and the complexes of Jiang successfully transfected mammalian cells in vivo and in vitro. Thus claims 2, 3, and 5-7 were prima facie obvious.
With regard to claim 10, and an N/P ratio of less than 1, Jiang exemplified N/P ratios of 0.25 and 0.5, and it would have been obvious to one of ordinary skill in the art to have used those ratios in the process of optimizing delivery. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwank et al (Cell Stem Cell 13: 653–658, 2013, of record) in view of Jiang et al (J. Gene Med. 8: 477-487, 2006) as applied to claims 2, 3, 5-7, and 10 above, and further in view of Peyman (US 20150283265, of record).
Schwank and Jiang rendered obvious a nucleic acid delivery system comprising a an electrostatic complex of polynucleotides encoding guide RNAs capable of hybridizing to a target sequence in a eukaryotic cell and a Cas9 polypeptide, as well as a donor nucleic acid capable of correcting a mutation in the target sequence, and polymeric carrier comprising polyethylene glycol (PEG) bound to a chitosan or oligo-chitosan backbone. These references rendered obvious complexes in the range of 147-235 nm.
Like the instant application, Schwank and Jiang did not exemplify complexes of less than 100 nm. 
Peyman disclosed a nanoparticulate system comprising a CRISPR-Cas9 polynucleotide sequence, a donor-corrected nucleic acid, and a polymeric carrier comprising PEG bound to chitosan. Peyman taught that the size of the nanoparticles affects their performance and allows them to diffuse easily into tissues (paragraph [0144], and that nanoparticle/nucleic acid complexes may have a size in the range of 3-800 nm  as long as they are able to pass through intracellular spaces (paragraph [0226]).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have arrived at particles less than 100 nm in the process of optimizing the performance of the system of Schwank as modified, absent evidence of unexpected results commensurate in scope with the claims. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwank et al (Cell Stem Cell 13: 653–658, 2013, of record) and Jiang et al (J. Gene Med. 8: 477-487, 2006), as applied to claims 2, 3, 5-7, and 10 above, and further in view of Peyman (US 20150283265, of record) and Malam et al (Trends in Pharmacological Sciences 30(11): 592-599, 2009, of record).
Schwank and Jiang rendered obvious a nucleic acid delivery system comprising a an electrostatic complex of polynucleotides encoding guide RNAs capable of hybridizing to a target sequence in a eukaryotic cell and a Cas9 polypeptide, as well as a donor nucleic acid capable of correcting a mutation in the target sequence, and polymeric carrier comprising polyethylene glycol (PEG) bound to a chitosan or oligo-chitosan backbone. 
These references did not teach a nanoparticle comprising both lipids and a polymeric carrier comprising polyethylene glycol (PEG) bound to a chitosan or oligo-chitosan backbone. 
Peyman taught that nanoparticles for nucleic acid delivery can be rendered capable of enhanced penetration into a cell by formulation with agents that enhance cell penetration such as liposomes.  See paragraph [0145].
Malam taught that liposomes and nanoparticles provided nanosized vehicles for drug delivery, and that their use provides advantages such as improved pharmacokinetic properties, controlled and sustained release of drugs and, more importantly, lower systemic toxicity.  See abstract.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system rendered obvious by the combination of Schwank and Jiang through the inclusion of  nanoparticulate liposomes.  One would have been motivated to do so in order to maintain a size that was  able to pass through intracellular spaces (Peyman paragraph [0226]) and to gain the advantages set forth by Malam.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive because they do not apply to the new grounds of rejection set forth above and necessitated by amendment..

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635